There is no very great difficulty in deciding this case. The court has found the facts on each controverted question against the plaintiff in error and, under the rule of this court, that where in an equity case the court makes findings of fact, that it is entitled to the same weight and consideration as the verdict of the jury, and unless the findings of facts are clearly against the weight of the evidence they should not be disturbed; and the same is true of a law case where the case is submitted to the court without a jury and the court submits findings of fact, such findings will not be disturbed on the weight of the evidence. City of Chickasha v. Looney,36 Okla. 155, 128 P. 136; Bailey v. Williamson-Halsell-Frazier Co.,44 Okla. 586, 145 P. 412; Fall City Clothing Co. v. Sweazea,61 Okla. 154, 160 P. 728; Schaffer et al. v. Lee, 64 Okla. 106.166 P. 94; Sims v. Ward, 78 Okla. 72, 88 P. 884.
We have carefully read all of the testimony in the case and the comment of counsel on the testimony in their briefs, and we think the findings of facts on the controverted questions in the case as made by the court are sustained by the evidence. The court in its conclusions of law adds as an additional reason for giving judgment against the plaintiff that the action is barred by the statute of limitation. The contract that plaintiff alleges he had with Stephens was verbal, and there is no evidence in the record to sustain it. Stephens' death, no doubt, silenced the controversy as to whether there was such a contract, and the court evidently held that the case was barred under the five year statute of limitation, and we think the court was right.
The case seems to have been carefully tried and the findings of facts and conclusions of law are clearly set out and as said before, the findings of facts are supported by the testimony, and from a reading of the record, we are unable to find any theory upon which the plaintiff is entitled to recover. We, therefore, recommend that the judgment of the trial court be in all things affirmed.
By the Court: It is so ordered. *Page 246